                Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 1 of 8



 1    JEFFREY M. DAVIDSON (SBN 248620)                     MATTHEW RODRIQUEZ
      ALAN BERSIN (SBN 63874)                              Acting Attorney General of California
 2    COVINGTON & BURLING LLP                              CHRISTINE CHUANG
      One Front Street, 35th Floor                         JAMES F. ZAHRADKA II (SBN 196822)
 3    San Francisco, CA 94111-5356                         Supervising Deputy Attorneys General
      Telephone: (415) 591-6000                            1515 Clay Street, 20th Floor
 4    Facsimile: (415) 591-6091                            Oakland, CA 94612-0550
      Email: jdavidson@cov.com,                            Telephone: (510) 879-1247
 5    abersin@cov.com                                      Email: James.Zahradka@doj.ca.gov
      Attorneys for Plaintiff The Regents of the           Attorneys for Plaintiff State of California
 6    University of California
                                                           JOSEPH W. COTCHETT (SBN 36324)
 7    THEODORE J. BOUTROUS, JR. (SBN 132099)               JUSTIN T. BERGER (SBN 250346)
      ETHAN D. DETTMER (SBN 196046)                        COTCHETT, PITRE & McCARTHY, LLP
 8    GIBSON, DUNN & CRUTCHER LLP                          San Francisco Airport Office Center
      333 South Grand Avenue                               840 Malcolm Road, Suite 200
 9    Los Angeles, CA 90071-3197                           Burlingame, CA 94010
      Telephone: (213) 229-7000                            Telephone: (650) 697-6000
10    Facsimile: (213) 229-7520                            Facsimile: (650) 697-0577
      Email: tboutrous@gibsondunn.com,                     Email: jberger@cpmlegal.com
11    edettmer@gibsondunn.com                              Attorneys for Plaintiff City of San Jose
      Attorneys for Plaintiffs Dulce Garcia, Miriam
12    Gonzalez Avila, Saul Jimenez Suarez, Norma           STACEY M. LEYTON (SBN 203827)
      Ramirez, Jirayut Latthivongskorn, Marco              ALTSHULER BERZON LLP
13    Antonio Salinas Munoz, Dulce Berenice Vargas         177 Post Street, Suite 300
      Baltazar, Ericka Lisseth Daniel Santellan, Grisel    San Francisco, CA 94108
14    Guadalupe Chavez Diaz, and Felipe Alvarez            Telephone: (415) 421-7151
      Carrillo                                             Facsimile: (415) 362-8064
15                                                         Email: sleyton@altber.com
                                                           Attorneys for Plaintiffs County of Santa Clara and
16                                                         Service Employees International Union Local 521
17                                                         (Additional counsel listed on signature page)
18
                                   UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
20
     THE REGENTS OF THE UNIVERSITY OF                     CASE NO. 17-CV-05211-WHA
21   CALIFORNIA,
                                                          STIPULATION RE: VACATION OF
22                         Plaintiff,                     DEADLINES AND STAY OF
                                                          PROCEEDINGS PENDING DEFENDANTS’
23                  v.
                                                          ACTIONS PURSUANT TO JANUARY 20,
24                                                        2021 PRESIDENTIAL MEMORANDUM RE:
     U.S. DEPARTMENT OF HOMELAND                          DACA
25   SECURITY and ALEJANDRO
     MAYORKAS,1 in his official capacity as               Judge:        Hon. William Alsup
26   Secretary of the Department of Homeland              Trial Date: None set
     Security,                                            Action Filed: September 8, 2017
27
            1
            Pursuant to Federal Rule of Civil Procedure 25(d), Secretary of Homeland Security Alejandro
28   Mayorkas is automatically substituted as a Defendant in his official capacity for former Acting Secretary
     of Homeland Security David Pekoske.

                         STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                           All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
                Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 2 of 8



 1
                     Defendants.
 2   STATE OF CALIFORNIA, STATE OF                       CASE NO. 17-CV-05235-WHA
     MAINE, STATE OF MARYLAND, and
 3   STATE OF MINNESOTA,

 4                         Plaintiffs,

 5                  v.

 6
     U.S. DEPARTMENT OF HOMELAND
 7   SECURITY; ALEJANDRO MAYORKAS, in
     his official capacity as Secretary of Homeland
 8   Security; U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES; JOSEPH
 9   EDLOW, in his purported official capacity as
     Deputy Director for Policy of the U.S.
10   Citizenship and Immigration Services2; and
     UNITED STATES OF AMERICA,
11
                           Defendants.
12
     CITY OF SAN JOSE, a municipal corporation,          CASE NO. 17-CV-05329-WHA
13
                           Plaintiffs,
14
                    v.
15
     JOSEPH R. BIDEN, President of the United
16   States, in his official capacity,3 ALEJANDRO
     MAYORKAS, in his official capacity, and the
17   UNITED STATES OF AMERICA,
18                         Defendants.
19                                                       CASE NO. 17-CV-05380-WHA
     DULCE GARCIA; MIRIAM GONZALEZ
20   AVILA; SAUL JIMENEZ SUAREZ;
     NORMA RAMIREZ; JIRAYUT
21   LATTHIVONGSKORN; MARCO ANTONIO
     SALINAS MUNOZ; DULCE BERENICE
22   VARGAS BALTAZAR; ERICKA LISSETH
     DANIEL SANTELLAN; GRISEL
23   GUADALUPE CHAVEZ DIAZ; and FELIPE
     ALVAREZ CARRILLO,
24
                           Plaintiffs,
25
            v.
26
            2
27             Joseph Edlow left the Department of Homeland Security in January of 2021, and the office he
     formerly occupied is currently vacant.
             3
28             Pursuant to Federal Rule of Civil Procedure 25(d), President Joseph R. Biden is automatically
     substituted as a Defendant in his official capacity for former President Donald J. Trump.

                         STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                           All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
             Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 3 of 8



 1
     UNITED STATES OF AMERICA; U.S.
 2   DEPARTMENT OF HOMELAND
     SECURITY; ALEJANDRO MAYORKAS, in
 3   his official capacity as Secretary of Homeland
     Security; JOSEPH EDLOW, in his official
 4   capacity as purported DHS Deputy Director of
     Policy; and UNITED STATES CITIZENSHIP
 5   AND IMMIGRATION SERVICES,

 6                         Defendants.

 7
     COUNTY OF SANTA CLARA and                          CASE NO. 17-CV-05813-WHA
 8   SERVICE EMPLOYEES INTERNATIONAL
     UNION LOCAL 521,
 9
                           Plaintiffs,
10
                   v.
11
     JOSEPH R. BIDEN, in his official capacity as
12   President of the United States; ALEJANDRO
     MAYORKAS, in his official capacity as
13   Secretary of the Department of Homeland
     Security; U.S. DEPARTMENT OF
14   HOMELAND SECURITY; JOSEPH
     EDLOW, in his official capacity as Deputy
15   Director of Policy of USCIS; and U.S.
     CITIZENSHIP AND IMMIGRATION
16   SERVICES,
17                         Defendants.
18
19

20

21

22

23

24

25

26
27

28

                        STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                          All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 4 of 8



 1      STIPULATION RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
           PENDING DEFENDANTS’ ACTIONS PURSUANT TO JANUARY 20, 2021
 2                   PRESIDENTIAL MEMORANDUM RE: DACA
 3         Per Defendants’ filing on January 21, 2021, ECF No. 315, on January 20, 2021, President

 4   Biden issued a memorandum entitled “Preserving and Fortifying Deferred Action for Childhood

 5   Arrivals (DACA).” 86 Fed. Reg. 7053 (Jan. 25, 2021). In that memorandum, the President

 6   instructed the Secretary of Homeland Security, in consultation with the Attorney General, to “take

 7   all actions he deems appropriate, consistent with applicable law, to preserve and fortify DACA.”

 8   Id. at 7053. The Secretary of Homeland Security, in consultation with the Attorney General, is

 9   currently working to implement the recent Presidential Memorandum, which may result in further

10   agency action that impacts the substantive and procedural aspects of this litigation.

11         In light of the above, to prevent the unnecessary expenditure of public resources, and to

12   promote judicial economy, the parties hereby stipulate to the following, and request that the

13   Court:

14       Vacate all pending deadlines in this matter;

15       Stay further proceedings in this matter pending further court order; and

16       Order the parties to submit joint status reports every 60 days pending further court order,

17            with the first joint status report to be filed on May 24, 2021.

18   IT IS SO STIPULATED THIS 22 DAY OF MARCH, 2021

19
20

21

22

23

24

25

26
27

28
                                                         1
                       STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 5 of 8



 1   Dated: March 22, 2021                                 Respectfully submitted,
 2   COVINGTON & BURLING LLP                                MATTHEW RODRIQUEZ
                                                            Acting Attorney General of California
 3   /s/ Jeffrey M. Davidson
     JEFFREY M. DAVIDSON                                    /s/ James F. Zahradka II
 4     Attorneys for Plaintiffs The Regents of the          JAMES F. ZAHRADKA II
       University of California and Janet Napolitano, in Supervising Deputy Attorney General
 5     her official capacity as President of the University Attorneys for Plaintiff State of California
       of California
 6                                                          AARON FREY
     GIBSON, DUNN & CRUTCHER LLP                            Attorney General of Maine
 7                                                          KIMBERLY L. PATWARDHAN (pro hac
 8   /s/ Ethan D. Dettmer                                   vice)
     ETHAN D. DETTMER                                       Deputy Attorney General
 9                                                          Attorneys for Plaintiff State of Maine
     PUBLIC COUNSEL
10                                                          BRIAN E. FROSH
     /s/ Mark D. Rosenbaum                                  Attorney General of Maryland
11
     MARK D. ROSENBAUM                                      STEVEN M. SULLIVAN (pro hac vice)
12     Attorneys for Plaintiffs Dulce Garcia, Miriam        Solicitor General
       Gonzalez Avila, Saul Jimenez Suarez, Norma           Attorneys for Plaintiff State of Maryland
13     Ramirez, Jirayut Latthivongskorn, Marco Antonio
       Salinas Munoz, Dulce Berenice Vargas Baltazar, KEITH ELLISON
14     Ericka Lisseth Daniel Santellan, Grisel              Attorney General State of Minnesota
       Guadalupe Chavez Diaz, and Felipe Alvarez            JULIANNA F. PASSE (pro hac vice)
15
       Carrillo                                             Attorneys for Plaintiff State of Minnesota
16
     COTCHETT, PITRE & McCARTHY, LLP
17
     /s/ Justin T. Berger
18   JUSTIN T. BERGER
       Attorneys for Plaintiff City of San Jose
19
20

21

22

23

24

25

26
27

28
                                                      2
                      STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                        All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
     Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 6 of 8



 1                                                    ALTSHULER BERZON LLP
 2                                                    /s/ Stacey M. Leyton
                                                      STACEY M. LEYTON
 3                                                        Attorneys for Plaintiffs COUNTY OF
                                                          SANTA CLARA AND SERVICE
 4                                                        EMPLOYEES INTERNATIONAL
                                                          UNION LOCAL 521
 5
                                                      JAMES R. WILLIAMS (SBN 271253)
 6                                                    County Counsel
                                                      GRETA S. HANSEN (SBN 251471)
 7                                                    LAURA S. TRICE (SBN 284837)
                                                      MARCELO QUIÑONES (SBN 279132)
 8                                                    HANNAH KIESCHNICK (SBN 319011)
                                                      OFFICE OF THE COUNTY COUNSEL
 9                                                    70 West Hedding Street, East Wing, Ninth
                                                      Floor
10                                                    San Jose, California 95110
                                                      Telephone: (408) 299-5900
11                                                    Facsimile: (408) 292-7240
                                                      Email: laura.trice@cco.sccgov.org,
12                                                    marcelo.quinones@cco.sccgov.org,
                                                      hannah.kieschnick@cco.sccgov.org
13
                                                      /s/ Hannah Kieschnick
14                                                    HANNAH KIESCHNICK
                                                          Attorneys for Plaintiff COUNTY OF
15                                                        SANTA CLARA
16

17                                                   BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
18
                                                     BRAD P. ROSENBERG
19                                                   Assistant Branch Director
20
                                                     /s/ Stephen M. Pezzi
21                                                   STEPHEN M. PEZZI (DC Bar #995500)
                                                     Trial Attorney
22                                                   United States Department of Justice
                                                     Civil Division, Federal Programs Branch
23                                                   1100 L Street, N.W.
24                                                   Washington, DC 20005
                                                     Telephone: (202) 305-8576
25                                                   Facsimile: (202) 616-8460
                                                     E-mail: stephen.pezzi@usdoj.gov
26
                                                     Attorneys for Defendants
27

28
                                                3
                STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                  All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 7 of 8



 1                                        [PROPOSED] ORDER
 2          Pursuant to the parties’ stipulation, this Court hereby issues the following ORDER:
 3          •       All pending deadlines in this matter are hereby VACATED;
 4          •       All further proceedings in this matter are hereby STAYED pending further court
 5   order; and
 6          •       The parties are hereby ORDERED to submit joint status reports every 60 days
 7   pending further court order, with the first joint status report due on May 24, 2021.
 8          IT IS SO ORDERED.
 9

10          Date:     March 23, 2021.                              ____________________________
                                                                   WILLIAM ALSUP
11
                                                                   UNITED STATES DISTRICT
12                                                                 JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      4
                      STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                        All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 319 Filed 03/23/21 Page 8 of 8



 1                                    ATTESTATION OF SIGNATURES
 2
           I, James F. Zahradka II, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3
     District of California that concurrence in the filing of this document has been obtained from each
 4
     signatory hereto.
 5

 6   Dated: March 22, 2021                                    /s/ James F. Zahradka II
                                                              JAMES F. ZAHRADKA II
 7                                                            Supervising Deputy Attorney General
                                                              Attorney for State of California
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         5
                         STIP. RE: VACATION OF DEADLINES AND STAY OF PROCEEDINGS
                           All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
